EX 99.1 AZZ incorporated Reports Results for the Fourth Quarter and Fiscal-Year For the twelve months – Revenues Increase 29%, Net Income up 52%, Earnings per Share Increased 52% and Backlog is up 30% Contact:Dana Perry, Senior Vice President – Finance and CFO AZZ incorporated 817-810-0095 Internet:www.azz.com Lytham Partners 602-889-9700 Joe Dorame or Robert Blum Internet: www.lythampartners.com April 3, 2009 – FORT WORTH, TX - AZZ incorporated (NYSE:AZZ), a manufacturer of electrical products and a provider of galvanizing services today announced unaudited financial results for the three and twelve-month periods ended February 28, 2009. Revenues for the fourth quarter were $100.3 million, compared to $76.6 million, an increase of 31 percent from the comparable period last year. Net income rose 36 percent to $10 million, or $0.81 per diluted share, compared to net income of $7.3 million or $0.60 per diluted share, in last year’s fiscal fourth quarter. Backlog at the end of the fourth quarter was $174.8 million, compared to $195.2 million at the end of the previous quarter and $134.9 million for the fourth quarter of last year.Incoming orders for the fourth quarter totaled $79.9 million while shipments for the quarter totaled $100.3 million, resulting in a book to ship ratio of 80 percent for the quarter.Incoming orders for the quarter increased 24 percent when compared to the fourth quarter of last year.Based upon current customer requested delivery dates and our planned production schedule, 94 percent of our backlog is expected to ship in fiscal 2010.Of our $174.8 million backlog, 40 percent is to be delivered outside of the U.S. For the fiscal year revenues increased 29 percent to $412.4 million, compared to $320.2 million for the prior year. Net income for the year was up 52 percent to $42.2 million, or $3.43 per diluted share, compared to $27.7 million, or $2.26 per diluted share for the comparable twelve-month period last year. Incoming orders for the twelve-month period were $439.1 million, while fiscal year revenues totaled $412.4 million, resulting in a book to ship ratio of 106 percent.
